Citation Nr: 0204449	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  01-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim of entitlement to service 
connection for post traumatic stress disorder has been 
submitted.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This appeal arises from an October 2000, Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision 
which denied the veteran's claim of service connection for 
post traumatic stress disorder on the basis that new and 
material evidence sufficient to warrant reopening of a 
previously denied claim had not been submitted.

The veteran raised the issue of entitlement to service 
connection for diabetes mellitus, type 2, secondary to Agent 
Orange exposure, in a November 2000 statement.  This issue is 
referred to VARO for appropriate action.

The decision set forth below grants the veteran's application 
to reopen his claim of service connection for post traumatic 
stress disorder.  Consideration of the underlying claim of 
service connection is deferred pending completion of 
additional development.  The additional development will be 
conducted pursuant to authority granted by 67 Fed. Reg 3,099, 
3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving the veteran notice and 
reviewing his response to the notice, a separate decision 
will be prepared to address this issue.


FINDINGS OF FACT

1.  VARO denied the veteran's request to reopen the claim for 
entitlement to service connection for post traumatic stress 
disorder in an April 1997 rating decision; the April 1997 was 
not appealed and became a final decision.

2.  Evidence provided since VARO's April 1997 decision is new 
and, when viewed by itself or in the context of the earlier 
evidence of record, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for post traumatic stress 
disorder has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for post traumatic stress disorder.  The last final decision 
on this issue was a April 1997 VARO decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001).

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or re-adjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).  (VA recently amended 38 C.F.R. § 
3.156(a) (effective on August 29, 2001) for the purpose of 
redefining what constitutes new and material evidence.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case.)

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

At the time of VARO's April 1997 rating decision, evidence of 
record included service medical records which were negative 
for any complaints or findings referable to a psychiatric 
disability; military personnel records which revealed service 
in Vietnam, but were negative for any indication of 
participation in combat; a November 1992 letter from Scioto 
County Counseling Center which indicated that the veteran 
participated in three counseling sessions; a VA examination 
which provided a diagnosis of post traumatic stress disorder, 
mild; and a June 1993 statement from the veteran regarding 
his alleged stressors during service.  

Pertinent evidence associated with the veteran's claims file 
since VARO's April 1997 decision includes additional, some 
duplicate, military personnel records; VA medical treatment 
records, which indicate a diagnosis of post traumatic stress 
disorder; additional lay statements and August 2001 hearing 
testimony on appeal by the appellant; and a video tape of the 
veteran and his surroundings in Vietnam.  

At his August 2001 hearing on appeal, the veteran provided 
the names of servicemen with whom he served in Vietnam.  He 
also provided additional details regarding his military 
activities.  The information provided at the time of his 
hearing, although not sufficient by itself to corroborate 
military stressors, does provide sufficient detail for 
further development.

In view of this evidence, the entire record must be reviewed 
in order to fairly decide the claim.  Therefore, the claim 
must be re-opened, and further development must be 
undertaken.

There has been a change in the law with respect to the manner 
in which VA is obligated to notify and assist the veteran in 
his prosecution of a claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Act has clarified VA's 
duty to assist claimants in developing evidence pertinent to 
their claims and eliminated the previous requirement that a 
claim be well grounded before VA's duty to assist arises.  In 
this regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, and because the Board has decided to reopen the 
veteran's claim, a remand of the claim to reopen for VARO's 
consideration under the VCAA is not necessary.  


ORDER

The veteran's application to reopen a claim of entitlement to 
service connection for post traumatic stress disorder is 
granted.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


